DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 03/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Applicant’s claim for benefit of priority based on India Patent application IN201911010244 filed on 3/15/2019 is acknowledged by the examiner.
Specification

Applicant is reminded of the proper language and format for an abstract of the disclosure.     
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
on line 1 of the Abstract the applicant uses the language “the present disclosure relates to system(s)” this is language that is not permitted and should be refrained from use as stated in the MPEP Section 608.01(b) subsection C “The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc.” Examiner suggest that applicant refrain from use of this language and omit this terminology from the abstract.  
The applicant also uses reference character numbers of the Figures that should not be used in the abstract.
Correction is required.  See MPEP § 608.01(b).

Claim Objections

Claim 1, 3, and 5-8 are objected to because of the following informalities:

	In regards to Claims 1, 3, and 5-8, the applicant uses reference character numbers from the drawings of the Figures, this creates confusion and makes the Examiner unable to fully interpret or thoroughly examine the scope of the claims. Examiner suggests omitted the reference character numbers of the drawings out of the claims. Appropriate correction is required.


Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4-5 and 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (U.S Pub. No. 20200117690, hereinafter referred to as “Tran”) in further view of Manning et al. (U.S Pub. No. 20180308134, hereinafter referred to as “Manning”)

	In regards to Claim 1, Tran teaches a method for data security using a blockchain ledger, the method comprising: (Par. (0075) “the described technology provides a peer-to-peer cryptographic currency trading method for initiating a market data security using blockchain)
	receiving, by a processor (202), a request associated with a product from a user, wherein the request comprises a product name, a list of product attributes, a channel (110) associated with the user, and a blockchain ledger (108) associated with the channel (110); (Par. (0005) “In one aspect, device includes a processor, sensor(s), and a wireless transceiver coupled to the processor.”; by a processor), (Par. (0194) “The message can include elements such as a product name, a product retailer, a product manufacturer, a product serial number, etc. and indications of the discrepancies between the label data and the manufacturing data.”; message correlating to product, product name and list of attributes (product retailer, product serial number, indication of the discrepancies etc.), (Par. (0080) “A first request message is received in real-time on the first cloud application stored on the cloud server network device with the one or more processors from a second cloud application. The first request message includes a request for desired cloud electronic content stored in the plural cloud storage objects stored on the selected ones of the plural other different cloud server network devices located on one or more of the networks comprising the cloud communications network.”; message correlating to request), (Par. (0109) “Template includes a requesting region for receiving information regarding the requesting buyer and a vendor region for receiving information on the vendor. A scope of work region is used to receive information about the scope of the service that the vendor will provide. A payment region receives payment information and other information region receives other information”; receiving request associated with product (buyer and vendor information)), (Par. (0111) “The system receives user attribute requests from the contract administrator and modifies the contract template accordingly. The attribute requests are generated by the contract administrator through various actions in the designer tool.”; receiving a request), (Par. (0217) “A request may be received based on a scan of the label by a consumer. For example, the consumer may scan a QR code or a bar code on the label. The request may be received as a query for geolocation data associated with the specific item on which the label is printed.”; request associated with product (request of item from customer/user), (Par. (0159) “a blockchain system, any suitable conventional payment systems and channels may be employed to purchase, rent or otherwise transact to obtain the service or item.”; channel associated with blockchain), (Par. (0191) “a customer with a cost efficient, highly secure method of authenticating and verifying information about a product as it moves through various distribution channels or as it is used.”; user (customer) associated with channel)
	identifying, by the processor (202), valid data and invalid data from the data based on analysis of the data using predefined parameters; (Par.(0105) “sell-side contracts may include contracts for selling products (e.g., inventory-based products), services (e.g., warranties), projects (e.g., construction), etc. Other types of contracts may be needed to be created when purchasing products and services. Further, specialized contracts may need to be created for leases, loans, intellectual property acquisition, etc. When authoring contracts, different types of contracts likely require different types of information to be captured. A generic contract authoring tool cannot easily accommodate creation of these different types of contracts in a simple user predefined parameters (contracts) associated with products)), (Par. (0257) “Once the issuer's signature is certified, the gatekeeper checks the blockchain contracts to verify if the address issuing the request is allowed access to the query. If the address checks out, it runs the query on the node's local database and returns the result over to the client.”; identifying (gatekeeper checks) valid data (verify if the address) based on analysis using predefined parameters (blockchain contract)), (Par. (0351) “The protocol may treat only secured transactions 204 contained the valid branch as valid secured transactions. When a branch is found invalid according to this protocol, secured transactions registered in that branch may be recreated in a new block in the valid branch; the protocol may reject “double spending” secured transactions 204 that transfer the same product or service that another secured transaction in the valid branch has already transferred.; identifying valid data and invalid data (when a branch is found invalid))”, (Examiner Notes. The specification of the instant application in Par. (0023) defines predefined parameters comprising of rules or contracts. Therefore Examiner will be broadly and reasonably interpreted as such in light of the specification.)
uploading, by the processor (202), the valid data to the blockchain ledger (108); and (Par. (0083) “processing or verification and comprises a public digital ledger of all transactions that have ever been executed on the blockchain and wherein new blocks are added to the blockchain in a linear, chronological order.”; the valid data (process or verification comprises) uploading (new blocks are added) to the blockchain), (Par. (0251) “The query string is affixed with the hash of this data subset, to guarantee that data have not been altered at the source. Additional information uploading the valid data ( system formulates and uploads queries on the blockchain that are valid (query with hash))
However Tran does not explicitly teach displaying, by the processor (202), the valid data to the user through the channel (110) in the blockchain ledger (108), thereby providing data security
Wherein Manning teaches displaying, by the processor (202), the valid data to the user through the channel (110) in the blockchain ledger (108), thereby providing data security. (Par. (0256) “the transaction ledger 104 associated with a respective market channel for a particular transaction information block (e.g., 401 in “Fulfillment” status in field 450 with the seat ID of the validator node 102d in field 310 showing a change to a verification or completion status of a measurement indicator in field 560) associated with an inventory transaction”; displaying the valid data (showing a change to a verification or competition status) through the channel (transaction with a respective market channel), (Par. (0123) “the system 101 may be a peer-to-peer (P2P) network. Each node 102 may be directly or indirectly communicatively connected to the other nodes 102 via communication channels 103. The communication channels 103 may be open (unencrypted) or encrypted to provide thereby providing  data security (to provide secure communication), (Par. (0188) “having the PDP program 106 determine the inventory available for transaction at step 608 and provide hashed device IDs may be beneficial to provide an extra layer of security between confidential information of the seller node 102a, such as device IDs and other information in the database (e.g., 850), and external nodes 102.”; providing data security (provide an extra layer of security between))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Tran to the method for data security using a blockchain by receiving a request associated with a product  with a list of attributes, a product name a channel linked with a blockchain and user, obtaining the data associated with the product after receiving the request with data comprising of a list of product attributes, transaction ID and time stamp as well as identifying valid data from invalid and uploading the valid data into the blockchain teaching of Tran because of the analogous concept of verifying transactions of a blockchain associated with the purchasing or selling of a product or service with the use of channels linked to the blockchain network. Manning includes a process of displaying by a processor the valid data through the channel in the blockchain ledger that provides the data security. This is significant because it provides an indication and alert to the user or customer in communication about a product and allows them to see whether or not the valid data was properly authenticated and added to the blockchain or not. This proves vital in exchanges with customer to maintain anonymity and securely protect the information associated with the product because only the correlating customer or user would be 
The motivation to combine these references is by displaying the valid data through a channel in the blockchain ledger the customer in communication with the system regarding a product or service can be assured and have high confidence that through this private channel no other customers, company administrators or organizations can have access to the valid data and in return promoting high credibility in the blockchain ledger for free flowing communication unaltered or unhindered by other users. 

In regards to Claim 4, the combination of Tran and Manning teach the method of claim 1, Tran further teaches the method as claimed in claim 1, wherein the valid data indicates a successful transaction, and wherein the invalid data indicates a failed transaction. (Par. (0190) “Successful verification results in the deployment of a production or manufacturing program that is both registered with the certification program and authenticated by an auditor, and allows a producer to create the digitally tradeable equivalent of a good (i.e., a token that shadows the real-world material or product)”; indicates successful transaction (successful verification results), (Par. (0179) “After a Blockchain stock transaction (i.e., a message indicating a change of ownership) is broadcast to the network, the nodes verify in their respective ledgers that the sender has proper chain of title, based on previously recorded ownership entries for valid data indicates a successful transaction (nodes verify [..] first valid transaction is accepted), (Par. (0126) “the transaction is visible in the shared transaction ledger (140), making the possibly fraudulent activity immediately or relatively quickly traceable. Upon verification, the payment for the completion of the contract term is automatically processed by the smart contract.”; invalid data indicating a failed transaction ( transaction ledger [..] fraudulent activity immediately traceable upon verification), (Par. (0180) “A fraudulent transaction, in various embodiments, is recorded (e.g., in the same ledger or a different ledger and/or database) for use by the authorities, for example (e.g., the Items of value and Exchange Commission). If the nodes agree that the sender is the owner of the Blockchain token, the nodes' ledgers are updated to indicate a new ownership transaction, and the receiver becomes the Blockchain token's owner.”; invalid data (fraudulent transaction) indicates a failed transaction ( is recorded [..] updated to indicate)), (Par. (0800) “the block's transaction list, with n transactions. For all i in 0 . . . n-1, set S[i+1]=APPLY(S[i],TX[i]). If any application returns an error, or if the total gas consumed in the block up until this point exceeds the GASLIMIT, return an error.”; indicates a failed transaction (block’s transaction with an error indication))

In regards to Claims 5 and 8, claims 5 and 8 are system claims that recited similar limitations to independent claim 1 and dependent claim 4 and the teachings of Tran and Manning address all the limitation discussed in claims 1 and 4 and are thereby rejected under the same grounds. 

Claims 2 and 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (U.S Pub. No. 20200117690, hereinafter referred to as “Tran”) and Manning et al. (U.S Pub. No. 20180308134, hereinafter referred to as “Manning”) in further view of Anikul et al. (U.S Pub. No. 20120297308, hereinafter referred to as “Anikul”)

	In regards to Claim 2, the combination of Tran and Manning do not explicitly teach the method as claimed in claim 1, further comprises assigning an error tag to the invalid data, wherein the invalid data is stored in a repository.
	Wherein Anikul teaches the method as claimed in claim 1, further comprises assigning an error tag to the invalid data, wherein the invalid data is stored in a repository. (Par. (0031) “an invalid content item request is a request that contains a typographical error, such as a misspelled term in a tag. [..] invalid requests that the content management system 110 receives can be stored as invalid content item requests”; invalid data (invalid content) corresponding to error tag (error In a tag),; invalid data is stored (invalid content can be stored) ), (Par. (0005) “a tag that includes one or more typographical errors”; error tag (tag includes errors)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Anikul to the method for data security using a blockchain by receiving a request associated with a product  with a list of attributes, a product name a channel linked with a blockchain and user, obtaining the data associated with the product after receiving the request with data comprising of a list of product attributes, transaction ID and time stamp as well as identifying valid data 
The motivation to combine these references is because by assigning an error tag associated with invalid data and storing that invalid data the integrity of the system as a whole is maintained because wrongful or inaccurate data can not only be indicated to prevent further compromise but the invalid data is also filtered away and stored to provide an extra layer of security for the system. This in return leads to high confidence and credibility of the user that only valid and authenticated data will be displayed and uploaded and invalid data will have the tag or indication appropriate to notify the system before further damage takes place.

In regards to Claim 6, claim 6 recites similar limitations to claim 2 and the teachings of Tran, Manning and Anikul address all the limitation discussed in claims 2 and is thereby rejected under the same grounds.




Claims 3 and 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (U.S Pub. No. 20200117690, hereinafter referred to as “Tran”) and Manning et al. (U.S Pub. No. 20180308134, hereinafter referred to as “Manning”) in further view of Revankar et al. (U.S Pub. No. 20200119905, hereinafter referred to as “Revankar”)


In regards to Claim 3, the combination of Tran and Manning do not explicitly teach the method as claimed in claim 1, wherein the valid data is not accessible to one or more users associated with one or more channels in the blockchain ledger (108).
Wherein Revankar teaches the method as claimed in claim 1, wherein the valid data is not accessible to one or more users associated with one or more channels in the blockchain ledger (108). (Par.  (0028)  “The smart contract viewer can allow access to a smart contract form, particular transactional data, and/or entry into a particular field by an authorized user, and disallow access by an authorized user [..] the user is not authorized to view associated transactional data, or the transactional data is unavailable (e.g., in embodiments in which a token provides proof that valid data (corresponding transactional data has been verified) not accessible (disallow access by an authorized user) to one or more users (the user is not authorized)), (Par. (0037) “the nodes 110A-110F can be specifically designated for performing a subset of or all node operations described herein. In this regard, as opposed to embodiments where each node is a peer with other nodes, some embodiments can employ specially-“designated nodes” (preferably for private blockchains or ecosystems where centralization is not a concern) that perform a subset of or all of the described node operations.”; one or more channels in the blockchain (for private blockchains))
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Revankar to the method for data security using a blockchain by receiving a request associated with a product  with a list of attributes, a product name a channel linked with a blockchain and user, obtaining the data associated with the product after receiving the request with data comprising of a list of product attributes, transaction ID and time stamp as well as identifying valid data from invalid and uploading the valid data into the blockchain teaching of Tran and  a process of displaying by a processor the valid data through the channel in the blockchain ledger that provides the data security teachings of Manning because of the analogous concept of validating and verifying transaction in a blockchain network associated with channels. Revankar includes a process of inaccessibility of the valid data to one or more users associated with one or more channels in a blockchain. This is significant because by limiting or denying access of users it protects sensitive 


In regards to Claim 7, claim 7 recites similar limitations to claim 3 and the teachings of Tran, Manning and Revankar address all the limitation discussed in claims 3 and is thereby rejected under the same grounds.

Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

SAFFORD; David (U.S Pub. No. 20180287780) “BLOCKCHAIN VERIFICATION OF NETWORK SECURITY SERVICE”. Considered this 

MCDONALD; Ian (U.S Pub. No. 20180101906) “SECURE ELEMENT METHOD FOR DISTRIBUTED ELECTRONIC LEDGER”. Considered this application because it relates to the validation or verification of requests containing confidential data in a blockchain or distributed ledger system.

Zlotnick; David (U.S Pub.  No. 20200228530) “LEVERAGING BLOCKCHAIN TECHNOLOGY FOR AUDITING CLOUD SERVICE FOR DATA PROTECTION COMPLIANCE”. Considered this application because it addressed the use of a security product or service that verifies transactions of nodes within a blockchain network.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/H.A.H/Examiner, Art Unit 2497    

/HEE K SONG/Examiner, Art Unit 2497